USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
CRISTINA WINSOR, DOC #:
DATE FILED: _ 1/16/2020
Plaintiff,
-against- 19 Civ. 6462 (AT)
THE CITY OF NEW YORK: NEW YORK CITY ORDER

POLICE DEPARTMENT (“NYPD”) OFFICER
REGINA VASQUEZ, SHIELD NO. 31613; and
NYPD OFFICER CHRISTOPHER MULVEY,
SHIELD NO. 11319; individually and in their
official capacities,

 

Defendants.
ANALISA TORRES, District Judge:

 

On July 12, 2019, the Court ordered the parties to submit a joint letter and proposed case
management plan one week before the initial pretrial conference in this matter. ECF No. 6. On
December 18, 2019, the Court adjourned that conference to January 22, 2020. ECF No. 22.
Accordingly, those submissions are now overdue. It is hereby ORDERED that by January 17, 2020,
the parties shall submit a joint letter and proposed case management plan as outlined in the initial
pretrial conference order, ECF No. 6.

SO ORDERED.

Dated: January 16, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
